Title: From John Adams to Alexander Coffin, 13 October 1822
From: Adams, John
To: Coffin, Alexander



Dear Sir.
Montizillo 13 Oct. 1822

I have received your letters and copies of the papers inclosed & immediately transmitted them to Wm. Thomas Esqr Editor of the old colony memorial gazette published at Plymouth who has printed them all in that paper of 5 Oct 5. As they are now in the possession of the public, they will contribute largely to diffuse a more correct knowledge of the importance of the fisheries to our wealth comfort subsistence   commerce manufactures naval power and political consequence. I am greatly obliged to you the for the communications you have made to me & rejoice that you  have lived so long and still enjoy such energy of mind & body. May they be Continued to you as long as you desire. I am Sir your obliged friend & humble Servant
J. A